Exhibit 10.1

 [page-01.jpg]

[048287-000423/4346507/1] U.S. Small Business Administration NOTE SBA Loan # SBA
Loan Name Payment Protection Plan Loan Date Loan Amount Interest Rate one
percent (1.00%) Borrower Operating Company Not Applicable Lender Genesee
Regional Bank 1. PROMISE TO PAY: In return for the Loan, Borrower promises to
pay to the order of Lender the amount of__ Dollars, interest on the unpaid
principal balance, and all other amounts required by this Note. 2. DEFINITIONS:
“Loan” means the loan evidenced by this Note. “Loan Documents” means the
documents related to this loan signed by Borrower or any other related Borrower
party in connection with the Loan.. “SBA” means the Small Business
Administration, an Agency of the United States of America. SBA Form 147
(06/03/02) Version 4.1 Page 1/6 27308671-04 VUZIX CORPORATION April ___, 2020 $
1,555,900.00 VUZIX CORPORATION ONE MILLION FIVE HUNDRED FIFTY FIVE THOUSAND NINE
HUNDRED DocuSign Envelope ID: 60E529C4-472F-4F36-B45C-B0535C590923 21



 

 

 [page-02.jpg]

[048287-000423/4346507/1] 3. PAYMENT TERMS: Borrower must make all payments at
the place Lender designates. The payment terms for this Note are: The interest
rate on this Note is fixed at one percent (1.00%). No payments of interest or
principal shall be due under this Note, until six (6) months after the date of
disbursement of the loan evidenced by this Note. Interest shall accrue from the
date of disbursement of the loan evidenced by this Note. Borrower must pay
principal and interest payments beginning seven (7) month(s) after the date of
disbursement of the loan evidenced by this Note. Payments must be made on the
same day as this Note/first disbursement in the months they are due. Payments
will be equal to an amount sufficient to fully amortize the remaining balance
owed under this Note over a period of eighteen (18) months. Lender will apply
each installment payment first to pay interest accrued to the day Lender
receives the payment, then to bring principal current, then to pay any late
fees, and will apply any remaining balance to reduce principal. If SBA purchases
the guaranteed portion of the unpaid principal balance, the interest rate
becomes fixed at the rate in effect at the time of the earliest uncured payment
default. If there is no uncured payment default, the rate becomes fixed at the
rate in effect at the time of purchase. Loan Prepayment: Notwithstanding any
provision in this Note to the contrary, Borrower may prepay this Note without
payment of a premium or penalty upon notice to the Lender. All remaining
principal and accrued interest is due and payable two (2) years from date of the
disbursement date of the loan evidenced by this Note. Late Charge: If a payment
on this Note is more than 10 days late, Lender may charge Borrower a late fee of
up to 5 % of the unpaid portion of the regularly scheduled payment. Loan
Forgiveness: This Note is issued under the Coronavirus Aid, Relief, and Economic
Security (CARES) Act (the "Act"). The Act provides for certain loan forgiveness
based on a calculation of the Borrower's payroll expenses, qualified rent,
utilities and/or mortgage interest payments made within an eight (8) week period
after disbursement of the loan evidenced by this Note (the "Loan Forgiveness
Amount"). Borrower shall deliver to Lender, upon Lender's request, sufficient
and timely documentation to support any loan forgiveness as required by the Act
and any subsequent regulation, rules or guidance issued thereunder. Borrower
hereby assumes all risk of loss and responsibility for, and releases and
discharges the Lender from any and all responsibility or liability for, and
agrees to indemnify and hold Lender harmless from, any and all claims, actions,
damages, losses, liability and expenses by reason of, arising out of, or in any
way connected with or related to the calculation of the Loan Forgiveness Amount.
Upon calculation of the Borrower's Loan Forgiveness Amount in compliance with
the Act and all subsequent laws, regulations, rules and guidance issued
thereunder and receipt by Lender of the Loan Forgiveness Amount from the SBA,
this Note shall be paid down in an amount equal to the Loan Forgiveness Amount,
subject to the Act and all subsequent laws, regulations, rules and guidance
issued thereunder. If after application of the Loan Forgiveness Amount, there
remains a balance due under this Note, Borrower will remain liable for the full
and punctual payment and satisfaction of the remaining principal balance of the
loan plus accrued but unpaid interest. SBA Form 147 (06/03/02) Version 4.1 Page
2/6 DocuSign Envelope ID: 60E529C4-472F-4F36-B45C-B0535C590923



 

 

 [page-03.jpg]

[048287-000423/4346507/1] 4. DEFAULT: Borrower is in default under this Note if
Borrower does not make a payment when due under this Note, or if Borrower: A.
Fails to do anything required by this Note and other Loan Documents; B. Defaults
on any other loan with Lender; C. Does not disclose, or anyone acting on their
behalf does not disclose, any material fact to Lender or SBA; D. Makes, or
anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA; E. Defaults on any loan or agreement with
another creditor, if Lender believes the default may materially affect
Borrower’s ability to pay this Note; F. Fails to pay any taxes when due; G.
Becomes the subject of a proceeding under any bankruptcy or insolvency law; H.
Has a receiver or liquidator appointed for any part of their business or
property; I. Makes an assignment for the benefit of creditors; J. Has any
adverse change in financial condition or business operation that Lender believes
may materially affect Borrower’s ability to pay this Note; K. Reorganizes,
merges, consolidates, or otherwise changes ownership or business structure
without Lender’s prior written consent; or L. Becomes the subject of a civil or
criminal action that Lender believes may materially affect Borrower’s ability to
pay this Note. 5. LENDER’S RIGHTS IF THERE IS A DEFAULT: Without notice or
demand and without giving up any of its rights, Lender may: A. Require immediate
payment of all amounts owing under this Note; B. Collect all amounts owing from
any Borrower; or C. File suit and obtain judgment. 6. LENDER’S GENERAL POWERS:
Without notice and without Borrower’s consent, Lender may: A. Incur expenses to
collect amounts due under this Note, enforce the terms of this Note or any other
Loan Document. Among other things, the expenses may include reasonable
attorney’s fees and costs. If Lender incurs such expenses, it may demand
immediate repayment from Borrower or add the expenses to the principal balance;
B. Release anyone obligated to pay this Note; C. Take any action necessary to
collect amounts owing on this Note. SBA Form 147 (06/03/02) Version 4.1 Page 3/6
DocuSign Envelope ID: 60E529C4-472F-4F36-B45C-B0535C590923



 

 

 [page-04.jpg]

[048287-000423/4346507/1] 7. WHEN FEDERAL LAW APPLIES: When SBA is the holder,
this Note will be interpreted and enforced under federal law, including SBA
regulations. Lender or SBA may use state or local procedures for filing papers,
recording documents, giving notice, foreclosing liens, and other purposes. By
using such procedures, SBA does not waive any federal immunity from state or
local control, penalty, tax, or liability. As to this Note, Borrower may not
claim or assert against SBA any local or state law to deny any obligation,
defeat any claim of SBA, or preempt federal law. 8. SUCCESSORS AND ASSIGNS:
Under this Note, Borrower includes the successors of it, and Lender includes its
successors and assigns. 9. GENERAL PROVISIONS: A. All individuals and entities
signing this Note are jointly and severally liable. B. Borrower waives all
suretyship defenses. C. Borrower must sign all documents necessary at any time
to comply with the Loan Documents. D. Lender may exercise any of its rights
separately or together, as many times and in any order it chooses. Lender may
delay or forgo enforcing any of its rights without giving up any of them. E.
Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Note. F. If any part of this Note is unenforceable,
all other parts remain in effect. G. To the extent allowed by law, Borrower
waives all demands and notices in connection with this Note, including
presentment, demand, protest, and notice of dishonor. Borrower also waives any
defenses based upon any claim that Lender did not obtain any guarantee. Borrower
releases and discharges the Lender from any and all responsibility or liability
for, and agrees to indemnify, reimburse on demand and hold Lender harmless from,
any and all claims, actions, damages, losses, liability and expenses by reason
of, arising out of, or in any way connected with or related to SBA Form 147
(06/03/02) Version 4.1 Page 4/6 DocuSign Envelope ID:
60E529C4-472F-4F36-B45C-B0535C590923



 

 

 [page-05.jpg]

[048287-000423/4346507/1] 10. STATE-SPECIFIC PROVISIONS: None. SBA Form 147
(06/03/02) Version 4.1 Page 5/6 DocuSign Envelope ID:
60E529C4-472F-4F36-B45C-B0535C590923



 

 

 [page-06.jpg]

[048287-000423/4346507/1] 11. BORROWER’S NAME(S) AND SIGNATURE(S): By signing
below, each individual or entity becomes obligated under this Note as Borrower.
_______________ ______ By: VUZIX CORPORATION ROBERT ORR, DIRECTOR DocuSign
Envelope ID: 60E529C4-472F-4F36-B45C-B0535C590923



 

 